Title: From George Washington to Thomas Law, 17 February 1799
From: Washington, George
To: Law, Thomas



Dear Sir,
Mount Vernon 17th Feby 1799

Knowing that Nelly Custis had announced her intended Marriage to her Sisters; informed them of the day on which it was to be celebrated; and invited their presence at the Ceremony; I have given no particular invitations. But lest Mrs Law and yourself should require something more formal than an Invitation from the Bride Elect, I inform you that Friday next is to make her and Lewis one flesh & one bone; Before which Mrs Washington & myself would be very happy to see you and Mrs Law at this place. Best

wishes attend you both, and little Eliza. I am—Dear Sir Yr Affectionate and Obedt Hble Servant

Go: Washington

